          Case 5:18-cr-00092-EJD Document 76 Filed 09/01/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 5:18-cr-00092-EJD-1

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 MENDOZA,
                                                          Re: Dkt. No. 69
                         Defendant.


       Upon motion of [x] the defendant [ ] the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

A. [ ] GRANTED

       [ ] The defendant’s previously imposed sentence of imprisonment of                is reduced

           to         . If this sentence is less than the amount of time the defendant already

           served, the sentence is reduced to a time served; or

       [ ] Time served.

       If the defendant’s sentence is reduced to time served:

                [ ]    This order is stayed for up to fourteen days, for the verification of the

                   defendant’s residence and/or establishment of a release plan, to make

                   appropriate travel arrangements, and to ensure the defendant’s safe

                   release. The defendant shall be released as soon as a residence is verified,
  Case 5:18-cr-00092-EJD Document 76 Filed 09/01/21 Page 2 of 5




          a release plan is established, appropriate travel arrangements are made,

          and it is safe for the defendant to travel. There shall be no delay in

          ensuring travel arrangements are made. If more than fourteen days are

          needed to make appropriate travel arrangements and ensure the

          defendant’s safe release, the parties shall immediately notify the court and

          show cause why the stay should be extended; or

       [ ]    There being a verified residence and an appropriate release plan in

          place, this order is stayed for up to fourteen days to make appropriate

          travel arrangements and to ensure the defendant’s safe release. The

          defendant shall be released as soon as appropriate travel arrangements are

          made and it is safe for the defendant to travel. There shall be no delay in

          ensuring travel arrangements are made. If more than fourteen days are

          needed to make appropriate travel arrangements and ensure the

          defendant’s safe release, then the parties shall immediately notify the court

          and show cause why the stay should be extended.

[ ] The defendant must provide the complete address where the defendant will reside

   upon release to the probation office in the district where they will be released because

   it was not included in the motion for sentence reduction.

[ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

   of [ ] probation or [ ] supervised release of          months (not to exceed the

   unserved portion of the original term of imprisonment).

       [ ] The defendant’s previously imposed conditions of supervised release apply

          to the “special term” of supervision; or


                                        2
         Case 5:18-cr-00092-EJD Document 76 Filed 09/01/21 Page 3 of 5




              [ ] The conditions of the “special term” of supervision are as follows:




      [ ] The defendant’s previously imposed conditions of supervised release are unchanged.

      [ ] The defendant’s previously imposed conditions of supervised release are modified

          as follows:



B. [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

   United States Attorney to file a response on or before          , along with all Bureau of

   Prisons records (medical, institutional, administrative) relevant to this motion.

C. [x] DENIED after complete review of the motion on the merits.

D. [x] FACTORS CONSIDERED (Optional), if motion is Granted or Denied on the merits

      1. Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.
         § 3582(c)(1)(A)(i) and Consistent with Applicable Policy Statements Issued by
         the United States Sentencing Commission in U.S.S.G. § 1B1.13


      2. Applicable 18 U.S.C. 3553(a) Factors (Mark all that apply)

      [ ] The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
          [ ] Mens Rea [ ] Extreme Conduct             [ ] Dismissed/Uncharged Conduct
          [ ] Role in the Offense                      [ ] Victim Impact
          [ ] Specific considerations:

      [ ] The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
          [ ] Aberrant Behavior                         [ ] Lack of Youthful Guidance
          [ ] Age                                       [ ] Mental and Emotional Condition
          [ ] Charitable Service/Good Works             [ ] Military Service
          [ ] Community Ties                            [ ] Non-Violent Offender
          [ ] Diminished Capacity                       [ ] Physical Condition
          [ ] Drug or Alcohol Dependence                [ ] Pre-sentence Rehabilitation
          [ ] Employment Record                         [ ] Remorse/Lack of Remorse
          [ ] Family Ties and Responsibilities          [ ] Other: (Specify)



                                                  3
    Case 5:18-cr-00092-EJD Document 76 Filed 09/01/21 Page 4 of 5




    [ ] Issues with Criminal History: (Specify)

[ ] To reflect the seriousness of the offense, to promote respect for the law, and to provide just
    punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
[ ] To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
[ ] To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
[ ] To provide the defendant with needed educational or vocational training (18 U.S.C.
    § 3553(a)(2)(D))
[ ] To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)) (Specify)
[ ] To provide the defendant with other correctional treatment in the most effective manner (18
    U.S.C. § 3553(a)(2)(D))
[ ] To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
    (Specify)
[ ] To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
[x] Specific considerations:

    Although Mendoza asserts that he has exhausted all administrative remedies, he does not
    provide evidence of having submitted a written request to the Bureau of Prisons. See Dkt.
    No. 69 at 1. According to the Government, the BOP has not received any such request from
    Mendoza. Dkt. No. 71 at 14. Mendoza did not file a reply brief explaining his purported
    exhaustion. The Court therefore finds that Mendoza has not exhausted all administrative
    remedies pursuant to 18 U.S.C. § 3582(c)(1)(A).

    Additionally, Mendoza’s medical records do not support his assertion that his COVID-19
    infection in January 10, 2021 “severely affected” him such that he “nearly lost [his] life.”
    Compare Dkt. No. 69 at 1 with Dkt. No. 72-1 at ECF pp. 20–25. Nor do the medical records
    indicate that he has experienced any lingering issues related to that infection. See Dkt. No.
    72-1 at ECF pp. 3–19. Finally, the Court notes that Mendoza has declined the COVID-19
    vaccination and thus refused to avail himself of preventative measures to avoid (re)infection.

    For these reasons, the Court denies Mendoza’s motion for compassionate release.


3. Whether Defendant Is a Danger to the Safety of Another or to the Community,
   18 U.S.C. § 3142(g)

[ ] the nature and circumstances of the offense (18 U.S.C. § 3142(g)(1))
[ ] the weight of the evidence against the person (18 U.S.C. § 3142(g)(2))
[ ] the history and characteristics of the person (18 U.S.C. § 3142(g)(3))
[ ] the nature and seriousness of the danger to any person or the community that would
   be posed by the person's release (18 U.S.C. § 3142(g)(4))
[ ] Specific considerations:




                                             4
         Case 5:18-cr-00092-EJD Document 76 Filed 09/01/21 Page 5 of 5




E. [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

   administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed

   since receipt of the defendant’s request by the warden of the defendant’s facility.


IT IS SO ORDERED.

Dated: September 1, 2021

                                                            Edward J. Davila
                                                    UNITED STATES DISTRICT JUDGE




                                                5
